Citation Nr: 0513432	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected dysthymic disorder, currently evaluated as 50 
percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Procedural history

The veteran served on active duty from October 1977 to 
November 1985.

In a January 2002 rating decision, VA's Baltimore RO 
increased the rating assigned for the veteran's service-
connected dysthymic disorder from 30 percent to 50 percent.  
The veteran indicated disagreement with that evaluation and, 
after being issued a statement of the case, perfected her 
appeal by submitting a substantive appeal (VA Form 9) in 
December 2003.  See AB v. Brown, 6 Vet. App. 35 (1993) (on 
claim for original or increased disability rating, claimant 
will generally be presumed to be seeking maximum benefit 
allowed by law and regulation and, thus, such claim remains 
in controversy where less than maximum available benefit is 
awarded).

A personal hearing was held before the Board sitting at VA's 
Atlanta, Georgia, RO in January 2005.  A transcript of that 
hearing has been associated with the veteran's VA claims 
file.

The case is currently under the jurisdiction of VA's Atlanta 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of her.



REMAND

As noted above, the veteran is seeking an increased 
disability rating for her service-connected dysthymic 
disorder, which is currently evaluated as 50 percent 
disabling.  After having reviewed the VA claims folder, the 
Board believes that a remand of this issue is necessary.

In particular, the Board notes that VA medical records from 
the Atlanta VA medical center (VAMC) in Decatur, dated in 
February 2005, were thereafter associated with the veteran's 
claims file, having been submitted directly to the Board for 
consideration.  This evidence has not been considered by the 
RO, and has not been the subject of either a supplemental 
statement of the case (SSOC) or of a waiver of RO review.  
Due process accordingly requires that this evidence be 
considered by the RO prior to further review of the veteran's 
claim.  See DAV v. Principi, 327 F. 3d. 1339 (Fed. Cir. 2003) 
(additional evidence not reviewed by the agency of original 
jurisdiction requires remanding of case to the agency of 
original jurisdiction for initial consideration). 

In addition, the veteran, at her personal hearing, indicated 
that she was undergoing evaluation for VA vocational 
rehabilitation eligibility.  The Board is of the opinion that 
the records assembled and prepared by VA pursuant thereto 
would be of significant probative value in determining the 
severity of her service-connected dysthymic disorder, and in 
particular as to the industrial impairment resulting 
therefrom.  The veteran's VA vocational rehabilitation file 
should accordingly be obtained by the RO and considered with 
regard to her claim for increased disability compensation.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The RO should obtain the veteran's VA 
vocational rehabilitation file and 
associate it with her VA claims file and 
any additional treatment records from the 
Atlanta VAMC in Decatur from March 2005 
to the present.

2.  Following any other development 
deemed appropriate, including affording a 
VA examination if deemed necessary for 
rating purposes, VBA should readjudicate 
the issue of entitlement to an increased 
disability rating for service-connected 
dysthymic disorder, taking into 
consideration the additionally submitted 
evidence and the evidence contained in 
the veteran's VA vocational 
rehabilitation file.  If the decision 
remains unfavorable to the veteran, a 
Supplemental Statement of the Case (SSOC) 
should be prepared.  The veteran should 
be provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




